Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 16484868 application filed 8/9/2019.  
Claims 1-18 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 8/13/2020 and 4/23/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 103(a) as being obvious over WEISS (US PG PUB 20160122666) in its entirety.  Hereby referred to as WEISS.  
Regarding claims 1-18:
WEISS teaches the refining and conversion of heavy hydrocarbon fractions containing, among other things, sulfur-containing impurities. It relates more particularly to a process for the treatment of heavy petroleum feedstocks for the production of fuel oils and fuel-oil bases, in particular of bunker oils and bunker oil bases (marine fuel oils), with a low sulfur content and with a low sediment content (see para 0001 ). The hydrocarbon-containing feedstock has a sulfur content of at least 0.5% by weight and the process makes it possible to obtain at least one liquid hydrocarbon-containing fraction having a sulfur content of less than 0.5% by weight (see para 0019; 0074). The marine fuel that is produced is within the meaning of the standard ISO 8217 (see para 0050).  The feedstocks of WEISS can be used as such or diluted with a co-feedstock (Diluent Materials). This co-feedstock can be a hydrocarbon-containing fraction or a mixture of lighter hydrocarbon-containing fractions that can preferably be selected from the products originating from a fluidized-bed catalytic cracking (FCC) process, a light cut oil (or light cycle oil, LCO), a heavy cut oil (heavy cycle oil, HCO), a decanted oil (DO), an FCC residue, a gas oil fraction, in particular a fraction obtained by atmospheric or vacuum distillation, such as for example vacuum gas oil, or that can also come from another refining processes (see para 0076).  The heavy hydrocarbon-containing 
WEISS does not specifically teach low sulfur heavy marine fuel oil is prepared from a high sulfur heavy marine fuel oil that is compliant with ISO 8217:2017 and is merchantable quality as a residual marine fuel oil.  
With respect to how the sulfur content is determined, it would be reasonable to expect that WEISS meets this limitation because he requires ISO standards and one would expect that he would use ISO standards to determine the sulfur content of the fuel.
With respect to the viscosity, density, CCAI and flash point, it would be reasonable to one of ordinary skill in the art to expect that WEISS meets these limitations because his end products are similar if not the same as those of Applicant.
However, as discussed above, the ranges overlap or encompass the claimed ranges. "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);" therefore the claims are rendered obvious by WEISS.
The fuel oil of WEISS would fall within the scope of the claim language, as the Examiner is of the position that the intended result of a composition being claimed does not impart patentability to the claims when the general conditions of a claim are disclosed in the prior art.  Furthermore, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985).  In view of the teachings as set forth above, it is the examiners position that the references reasonably teach or suggest the limitations of the 
Finally, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771